Title: [Diary entry: 12 November 1787]
From: Washington, George
To: 

Monday. 12th. Wind Southerly—Weather mild but lowering all day. Towards Noon & from thence till 4 Oclock it looked much like Snow—after which the Clouds thinned and it seemed inclind. to be fair. Colo. Lee went away after breakfast & the 2 young men after dinner. I did not ride as usual to day. Finished digging the Irish Potatoes at Dogue run in the cut of Corn which is on the right hand of the road which leads from the Gate to the Houses—quantity 120 bushls. whereof 63 were red—the number and length of these Rows & the white being equal.